                       20-11831-mew                    Doc 1-2         Filed 08/09/20 Entered 08/09/20 21:30:05                                          Top 20
                                                                          Creditors Pg 1 of 3

 Fill in this information to identify the case:
 Debtor name All In Jets, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AEG Fuels                                                      services rendered                                                                                         $94,553.97
 701 Waterfird Way,                                             / goods supplied
 Suite 490
 Miami, FL 33126
 Apex Executive Jet                                             services rendered                                                                                       $151,848.89
 Center                                                         / good supplied
 140 S. Apollo Blvd
 Melbourne, FL
 32901
 Atlantic Aviation                                              services rendered                                                                                       $393,866.78
 5201 Tennyson                                                  / goods supplied
 Parkway Suite 150
 Plano, TX 75024
 CAE Simuflite, Inc.                                            services rendered                                                                                       $166,952.00
 PO Box 619119                                                  / goods supplied
 2929 W. Airfiled
 Drive
 Dallas, TX 75261
 Chartright                                                     services rendered                                                                                         $65,500.00
 2450 Derry Road                                                / goods supplied
 East, Hangar 6
 Mississauga Ontario
 L5S 1B2 Canada
 Gulfstream                                                     services rendered                                                                                       $105,775.88
 500 Gulfstream                                                 / goods supplied
 Road
 PO Box 730349
 Savannah, GA
 Honeywell                                                      services rendered                                                                                         $69,495.00
 Aerospace                                                      / goods supplied
 21380 Network
 Place
 Chicago, IL 60673
 ICCS                                                           services rendered                                                                                         $77,512.17
 Ave Sante Ave, 505                                             / goods supplied
 Piso 20 Col. Cruz
 Manca Santa Fe
 05349 Mexico DF

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                       20-11831-mew                    Doc 1-2         Filed 08/09/20 Entered 08/09/20 21:30:05                                          Top 20
                                                                          Creditors Pg 2 of 3


 Debtor    All In Jets, LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 IPFS                                                           services rendered                                                                                       $132,926.95
 PO BOx 730223                                                  / goods supplied
 Dallas, TX
 75373-0223
 Jarvis & Associates,                                           services rendered                                                                                       $754,258.71
 P.A.                                                           / goods supplied
 1550 Madruga
 Avenue Suite 220
 Miami, FL 33146
 Jetex, LLC                                                     services rendered                                                                                       $129,654.64
 2730 US 1 South,                                               / goods supplied
 Suite E
 Saint Augustine, FL
 32086-6334
 JetRight                                                       services rendered                                                                                       $252,876.91
 801 Hangar Lane                                                / goods supplied
 Hangar 9
 Nashville, TN 37217
 Just Jets Services,                                            services rendered                                                                                       $504,084.98
 Inc                                                            / goods supplied
 4250 Execuair Street
 Orlando, FL 32827
 Pegasus Elite                                                  services rendered                                                                                       $123,820.00
 Aviation, Inc.                                                 / goods supplied
 7943 Woodley Ave
 Van Nuys, CA 91406
 Pike Aviation                                                                                                                                                            $62,653.91
 15000 NW 44th
 Avenue
 Opa Locka, FL
 33054
 Signature Flight                                                                                                                                                         $88,591.33
 Support
 6231 South Airpark
 Place
 Anchorage, AK
 99502
 Stevens Aerospace                                              services rendered                                                                                         $73,867.50
 and Defense                                                    / goods supplied
 Systems
 600 Delaware Street
 Greenville, SC 29605
 The Port Authority                                             services rendered                                                                                         $71,654.93
 of NY & NJ                                                     / goods supplied
 PO Box 95000
 Philadelphia, PA
 19195-1523
 UVair                                                          services rendered                                                                                         $87,364.42
 1150 Gemini Street                                             / goods supplied
 Houston, TX 77058




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                       20-11831-mew                    Doc 1-2         Filed 08/09/20 Entered 08/09/20 21:30:05                                          Top 20
                                                                          Creditors Pg 3 of 3


 Debtor    All In Jets, LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 World Fuel Services,                                           services rendered                                                                                       $513,777.63
 Inc.                                                           / goods supplied
 9800 NW 41st Street,
 Suite 400
 Orlando, FL 32827




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
